With most of the reasoning of the majority opinion I am in entire accord, but I cannot accept the result it reaches. The trustees did not have to come to a new decision each time a payment was to be made as to the amount to be paid to Edmund C. Converse, Jr., but once having determined that the whole income should be paid to him, payments might thereafter be made in pursuance of that decision as a matter of course. Still that did not vest title to any of the income in him, but their decision might be changed at any time and the matter only became settled, title only vested in him, when the payments were actually made. It was of the very essence of the situation that the trustees retain control of the income, and he had no right to any of it until it was actually paid to him. How then can his estate, after his death, have such a right? Those who gave him credit could only rely upon an expectation that the money would be forthcoming, not upon a right to its payment; if the bills which he contracted were such that they did not properly pertain to his reasonable support and maintenance the trustees had power to withhold the payment; but if after his death the estate is entitled to the money as of right, creditors *Page 436 
holding such claims, if there be such, cannot be prevented from receiving their proportionate share of it — a result which would hardly accord with the purpose of the provisions in question. I would agree that, despite his death, the trustees may still in their discretion pay to his estate the income which had accrued at that time; but that, by reason of his death, they lost their control over it, and it forthwith became an asset of his estate, I cannot agree.